— Appeal by defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered May 4, 1982, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
While we in no sense condone the instances of improper prosecutorial conduct referred to in the memorandum of our dissenting colleague, we are satisfied that such conduct was harmless and did not serve to deprive defendant of a fair trial (People v Galloway, 54 NY2d 396). Lazer, J. P., Mangano and Brown, JJ., concur.